Citation Nr: 1427794	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-23 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with complaints of vertigo.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2002 to February 2006.  He received the Purple Heart, among other decorations, for this service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses that further development is necessary. Specifically, the duty to assist has not been satisfied.

The Veteran was last afforded a VA examination in March 2009.  In the informal brief, the Veteran's representative argued that the examination was too remote to clearly reflect the severity of the Veteran's traumatic brain injury.  Accordingly, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id.   

In the present case, the record reflects that the Veteran is currently employed for his uncle.  He indicated that he felt his job choices were limited because of his memory loss due to his TBI.  While the record reflects that the Veteran is currently employed, it is unclear whether his current employment constitutes substantially gainful employment.  TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  The regulation explains that marginal employment shall not be considered "substantially gainful employment."  Marginal employment is defined as employment where a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.; see also Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment may also be found in some cases when earned annual income exceeds the poverty threshold, such as cases where there is employment in a protected environment, such as a family business or sheltered workshop.  Id.  The evidence seems to suggest that the Veteran's current employment may be "marginal employment," and the Board therefore finds that the Veteran has raised a claim for TDIU. 

While a claim for TDIU has been raised, the Board notes that entitlement to a TDIU has not been developed or adjudicated by the RO.  In this regard, the RO/AMC should send the Veteran a VCAA notice letter for the TDIU claim.  This letter should notify the Veteran and his representative of any information, including lay or medical evidence, that was not previously provided and that is necessary to substantiate the TDIU claim. The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board finds that a VA examination is necessary. The Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work. Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed to resolve the issue of entitlement to TDIU.

Finally, the record reflects that the Veteran has been treated at VA facilities.  On remand, updated VA treatment records should be obtained and associated with the record. 38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.

2.  The RO/AMC should obtain and associate with the record updated VA treatment records since May 2010. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

3.  After any records requested above have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his traumatic brain injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected traumatic brain injury consistent with the new schedular criteria for evaluating residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s) (other than PTSD, migraines, hearing loss, and tinnitus for which separate ratings have been assigned), and state whether each is shown to be caused by the Veteran's TBI.  If any condition is not found to be caused by TBI, then the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of TBI.  If the manifestations cannot clearly be distinguished, the examiner should clearly so state. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Schedule the Veteran for a VA examination to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims file should be made available to the examiner and reviewed in connection with the examination.  A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

5. Following the completion of the above, and any other development deemed necessary, adjudicate the claim for entitlement to TDIU. If the claim is denied, he should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).





